             Case 1:18-vv-00850-UNJ Document 40 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0850V
                                       Filed: May 21, 2019
                                         UNPUBLISHED


    MICHELLE DANIELS,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) and
    SECRETARY OF HEALTH AND                                   Tetanus, Diphtheria, and acellular
    HUMAN SERVICES,                                           Pertussis (Tdap) Vaccines; Guillain-
                                                              Barre Syndrome (GBS)
                         Respondent.


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.
Mollie Danielle Gorney, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On June 14, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) caused by
the influenza vaccination she received on October 4, 2017.3 Petition at 1, ¶¶ 1, 32. She
asserts that her injury meets the definition of a Table Injury, GBS after receipt of the
influenza vaccination. Id. at ¶ 32; see 42 C.F.R. § 100.3(a)(XIV)(D). Petitioner further
alleges that she received the vaccination in the United States, that she suffered the
residual effects of her injury for more than six months, and that neither she nor any
1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
3Petitioner also received the tetanus, diphtheria, and acellular pertussis (“Tdap”) vaccination on October
4, 2017. Petition at ¶ 1; see Exhibit 2.
         Case 1:18-vv-00850-UNJ Document 40 Filed 08/14/19 Page 2 of 2



other party has filed a civil action or received compensation for her injury, alleged as
vaccine caused. Id. at ¶¶ 1, 31, 33. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On May 20, 2019, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent believes “that petitioner has satisfied the criteria set forth in the
recently revised Vaccine Injury Table (“Table”) and the Qualifications and Aids to
Interpretation (“QAI”), which afford petitioner a presumption of causation if the onset of
GBS occurs between three and forty-two days after a seasonal flu vaccination and there
is no apparent alternative cause.” Id. at 6 (citing 42 C.F.R. § 100.3 (a)(XIV)(D), (c)(15)).

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master
